        Case 9:19-cv-00040-DLC Document 24 Filed 02/18/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA, ex
 rel. BNSF RAILWAY COMPANY,                        CV 19–40–M–DLC

                       Plaintiff/Relator,
                                                    ORDER
        vs.

 THE CENTER FOR ASBESTOS
 RELATED DISEASE, INC.,

                       Defendant.

      The United States having declined to intervene in this action pursuant to the

False Claims Act, 31 U.S.C. § 3730(b)(4)(B) (Doc. 23),

      IT IS ORDERED that:

      (1)     The Clerk of Court shall unseal the Second Amended Complaint

(Doc. 22) and Relator BNSF Railway Company shall serve it on Defendant the

Center for Asbestos Related Disease, Inc.;

      (2)     This Order shall not be sealed and the Clerk of Court shall unseal the

instant Notice (Doc. 23). Relator shall serve both this Order and the instant Notice

(Doc. 23) on Defendant after service of the Second Amended Complaint;

      (3)     All filings that precede the Second Amended Complaint (Doc. 22)

shall remain under seal and not be made public or served upon Defendant;



                                            -1-
        Case 9:19-cv-00040-DLC Document 24 Filed 02/18/21 Page 2 of 2



      (4)     The ongoing seal shall be lifted as to all other matters after the date of

this Order;

      (5)     The parties shall serve all pleadings and motions filed in this action,

including supporting memoranda, upon the United States, as provided for in 31

U.S.C. § 3730(c)(3). The United States may order any deposition transcripts and is

entitled to intervene in this action, for good cause, at any time;

      (6)     The parties shall serve all notices of appeal upon the United States;

      (7)     All orders of this Court shall be sent to the United States; and

      (8)     Should Relator or Defendant propose that this action be dismissed,

settled, or otherwise discontinued, the Court will provide the United States with

notice and an opportunity to be heard before ruling or granting its approval.

      DATED this 18th day of February, 2021.




                                          -2-
